DETAILED ACTION
Amendment received 1 June 2022 is acknowledged.  Claims 1-8 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi (US Pub. No. 2016/0078403) in view of Okuyama (US Pub. No. 2003/0060946).

As per Claim 1, Sethi discloses a rigging equipment diagnostic device (100) (Fig. 1; ¶20-21) comprising:
a processor (“processor” in ¶21); and
a storage (“memory” in ¶21) to store a program (102) to be executed by the processor (“processor” in ¶21) (Fig. 1; ¶21); wherein 
the processor (“processor” in ¶21), upon executing the program (102), executes:
an equipment information collection process (302) to collect information on equipment fitted to a hull (as per “boats” in ¶20) (Fig. 3; ¶67), including sending out to a network (as per “on-board diagnostic system” in ¶23) in the hull (as per “boats” in ¶20) an equipment information request (as per “device 108 interfaces with on-board diagnostic system … to retrieve data” in ¶23), and collecting response information (as per 302) sent out to the network (as per “on-board diagnostic system” in ¶23) (Figs. 1, 3; ¶23, 67);
an attribute information acquisition process (304) to search an attribute database (214) that stores, with respect to equipment that is able to be fitted to the hull (as per “boats” in ¶20), attribute information (as per “diagnostic information” in ¶22) including information on functions to be realized by an equipment or a combination of a plurality of equipment based on information collected by the equipment information collection process (302), and acquire attribute information on the equipment fitted to the hull (as per “boats” in ¶20) (Figs. 2-3; ¶22, 38-39, 67); 
a requirement information acquisition process (as per 206, 212) to search a requirement database (216) that stores, with respect to attribute information (as per “diagnostic information” in ¶22), requirement information necessary to realize functions corresponding to respective attribute information (as per “diagnostic information” in ¶22) based on attribute information acquired by the attribute information acquisition process (304), and acquire requirement information (as per “recommends a part” in ¶67) of the corresponding attribute information (as per “diagnostic information” in ¶22) (Figs. 2-3; ¶22, 38-46);
a function determination process (as per selected filters 354) to determine a realizable function (as per parts compatible with vehicle) and an unrealizable function (as per parts not compatible with vehicle) by comparing equipment information collected by the equipment information collection process (302) and requirement information (as per “recommends a part” in ¶67) acquired by the requirement information acquisition process (306) (Figs. 2-3, 4A-B; ¶22, 38-46, 68-75); and
a function information provision process (306) to provide information showing a determination result obtained by the function determination process (as per selected filters 354) by controlling a notifier (as per 360) (Figs. 2-3, 4A-B; ¶22, 38-46, 68-75).
Sethi does not expressly disclose:
wherein the information request is to collect the information on all equipment connected to the network; and
wherein the information sent is by all the equipment connected to the network.
Okuyama discloses an inspection system (42) for a vehicle (30) in which a terminal device (88) connects (via connector 88) to a network (58, 60) of the vehicle (30) (Figs. 1-2; ¶32-34, 41, 44, 54-55).  The vehicle (30) includes equipment (e.g., 46, 48, 52, 56, 72, 76) connected to the vehicle (30) and communicating with each other via the network (58, 60) (Fig. 2; ¶18, 22, 40-45, 49, 51-52, 54-56).  In one embodiment, the terminal device (88) operates to output an information request (S30) to collect information on all equipment (e.g., 46, 48, 52, 56, 72, 76) connected to the network (58, 60) in which the information collected is sent by all the equipment connected (e.g., 46, 48, 52, 56, 72, 76) to the network (58, 60) (Figs. 2-3; ¶18, 22, 54-75).  In this way, operability of each component can be automatically confirmed (¶11, 75).  Like Sethi, Okuyama is concerned with vehicle data systems.
Therefore, from these teachings of Sethi and Okuyama, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Okuyama to the system of Sethi since doing so would enhance the system by automatically confirming operability of each component of the system.


As per Claim 2, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses wherein the function information provision process (306) provides information on functions realizable by current equipment (as per malfunctioning part) fitted to the hull (as per “boats” in ¶20) based on the determination result of the function determination process (as per selected filters 354) (Figs. 2-3, 4A-B; ¶22, 38-46, 68-75).

As per Claim 3, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses wherein the function information provision process (306) provides, based on the determination result of the function determination process (as per selected filters 354), information on a function that is able to be realized by equipping an additional requirement (as per data re parts in database 216 in ¶43-46) in the hull (as per “boats” in ¶20), and information on the requirement that should be added in order to realize the function (Figs. 2-3, 4A-B; ¶22, 27-29, 35, 38-46, 68-75).

As per Claim 4, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses wherein the function information provision process (306) provides, based on the determination result of the function determination process (as per selected filters 354), information on a function that is able to be realized by adding equipment (as per data re parts in database 216 in ¶43-46) to the hull (as per “boats” in ¶20), and information on the equipment that should be added (Figs. 2-3, 4A-B; ¶22, 27-29, 35, 38-46, 68-75).

As per Claim 5, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses wherein the function information provision process (306) provides, based on the determination result of the function determination process (as per selected filters 354), information on a function that is able to be realized by changing a software version (as per flashing software in ¶66) of equipment fitted to the hull (as per “boats” in ¶20), and information on the software (Figs. 2-3, 4A-B; ¶22, 38-46, 66, 68-75).
As per Claim 6, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses:
an input (108) that accepts an input of attribute information (as per “diagnostic information” in ¶22) (Fig. 1; ¶20-23); wherein
the requirement information acquisition process (as per 206, 212) searches the requirement database (216) based on attribute information (as per “diagnostic information” in ¶22) accepted by the input (108) (Figs. 1-2; ¶20-23, 38-46), and further acquires requirement information of the corresponding attribute information (as per “diagnostic information” in ¶22) (Figs. 1-2; ¶20-23, 38-46); and
the function determination process (as per selected filters 354) further compares attribute information (as per “diagnostic information” in ¶22) accepted by the input (108) and requirement information acquired by the requirement information acquisition process (as per 206, 212), and determines a realizable function (as per parts compatible with vehicle) and an unrealizable function (as per parts not compatible with vehicle) (Figs. 1-3, 4A-B; ¶22-23, 38-46, 68-75).

As per Claim 7, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses wherein the processor, upon executing the program, executes:
an operating condition acquisition process (as per “description of a perceived problem” in ¶27) to search an operating condition database (as per “convert the description … to an applicable predefined diagnostic code” in ¶27) that stores, with respect to equipment that is able be fitted to the hull (as per “boats” in ¶20), operating conditions that provide normal operations based on information collected by the equipment information collection process (302), and acquire operating conditions with respect to equipment fitted to the hull (302) (Figs. 1, 3; ¶20-27, 67);
an equipment operation determination process (302 including user inputs in ¶27) to compare equipment information collected by the equipment information collection process (302) and operating conditions acquired by the operating condition acquisition process (as per “description of a perceived problem” in ¶27), and determine whether each equipment normally operates (Figs. 1, 3; ¶20-27, 67); and
an operation information provision process (as per logic 206 based on keywords in ¶27, 49)  provide information showing the determination result obtained by the equipment operation determination process (302 including user inputs in ¶27) by controlling a notifier (as per 360) (Figs. 2-3, 4A-B; ¶22, 38-49, 68-75).

As per Claim 8, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 7.  Sethi further discloses wherein the operation information provision process provides information on an operating condition that is not satisfied (as per diagnostic code matching text description in ¶27, 49) based on the determination result of the equipment operation determination process (302 including user inputs in ¶27) (Figs. 2-3, 4A-B; ¶22, 38-49, 68-75).
Response to Arguments
Applicant's arguments filed 1 June 2022 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “the step 302 (‘receive automobile data including diagnostic codes’) of Sethi does not collect information regarding all the equipment on the automobile 106” (page 6 of Amendment).  Upon further consideration of Sethi in view of the amended claim language, rejections under 35 USC 102 are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant asserts that the rejections under 35 USC 102 should not be maintained because “the Examiner's allegation [that Sethi theoretically could identify all of the equipment on the automobile if all of the equipment on the automobile was malfunctioning] is beyond speculative to the point of being unrealistic, and still misses the point because the objective of the invention of Sethi is not to identify all of the equipment connected to the on-board diagnostic system, but only to identify that equipment which is malfunctioning” (page 7 of Amendment).  However, no rejection involves an assertion that Sethi individually discloses the amended claim language.  Further, Applicant does not provide evidence in support of Applicant’s assertion identifying an “objective” of Sethi.  Even if Applicant had provided such evidence, Applicant does not explain why the “objective” would need to individually disclose all limitations in the claim language.  Accordingly, Applicant’s assertion is not relevant to the rejection of any claim, Applicant’s assertion amounts to attorney argument unsupported by evidence, and Applicant’s assertion is not connected to the propriety of the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant asserts that the rejections under 35 USC 102 should not be maintained because “Inherency may not be established by probabilities or possibilities” (page 7 of Amendment) and “The mere fact that a certain thing may result from a given set of circumstances is not sufficient” (page 7 of Amendment).  However, no rejection involves inherency.  Accordingly, Applicant’s assertion is not relevant to the rejection of any claim.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “while the invention disclosed by Sethi may be suited for performing diagnostics on automobiles, it is not suited for identifying equipment on marine vessels” (page 7 of Amendment).  However, Sethi expressly teaches that “although the example systems and methods described herein may refer to automobiles and automobile parts, the example systems and methods can similarly be implemented to identify a list of compatible parts, identify needed repairs, recommend parts to accomplish repairs, and procure such parts for other types of vehicles such as trucks, boats, tractors, motorcycles, and the like” (¶20).  Accordingly, Applicant’s argument involves an improper interpretation of the cited references.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant asserts that the rejections under 35 USC 102 should not be maintained because “Automobiles of the same model have substantially the same configuration” (page 7 of Amendment) while “Marine vessels, however, have different individual configurations because of differences in the rigging equipment” (page 7 of Amendment).  However, Applicant submits no evidence in support of either of Applicant’s assertions.  Even if Applicant had submitted such evidence, no claim recites that the “rigging equipment” or “hull” necessarily involves a “different individual configuration” or “differences in the rigging equipment”.  Accordingly, Applicant’s assertion amounts to attorney argument unsupported by evidence and, even if it were supported by evidence, Applicant’s assertion relates to unclaimed embodiments.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Unlike in cases of automobiles as taught by Sethi, even if identifying information of a marine vessel is acquired by, for example, using a VIN like that disclosed in Sethi, the configuration of the marine vessel is not easily known” (page 7-8 of Amendment).  However, Applicant submits no evidence in support of the assertion that “the configuration of the marine vessel is not easily known”.  Even if Applicant had submitted such evidence, no claim recites that the “rigging equipment” or “hull” necessarily involves a “configuration [that] is not easily known”.  Accordingly, Applicant’s assertion amounts to attorney argument unsupported by evidence and, even if it were supported by evidence, Applicant’s assertion relates to unclaimed embodiments.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Unlike the presently claimed invention, individual configuration information of a marine vessel is acquired through communication with the rigging equipment on the hull of the marine vessel, which feature is not taught or suggested by Sethi” (page 8 of Amendment).  No claim recites “individual configuration information of a marine vessel”.  Accordingly, Applicant’s assertion relates to unclaimed embodiments.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “the step 304 (‘identify required repairs based on received diagnostic codes’) of Sethi does not acquire attribute information of the equipment” (page 8 of Amendment).  The claim language recites as follows: “an attribute information acquisition process to search an attribute database that stores, with respect to equipment that is able to be fitted to the hull, attribute information including information on functions to be realized by an equipment or a combination of a plurality of equipment based on information collected by the equipment information collection process, and acquire attribute information on the equipment fitted to the hull” as per line 10-15 of Claim 1.
According to the Specification as filed:
¶42:	Attribute information includes information showing a function that is realized by one or a plurality of equipment. Specific examples of the function include the DBW function, the SBW function, the autopilot function, the joystick function, and the remote key function, etc. Attribute information includes a function name, specification information, and version information (Ver). The specification information is information showing compatibility. 

In view of the Specification, “attribute information” includes embodiments “showing a function that is realized by one or a plurality of equipment”.  In contrast to embodiment in the Specification, no claim language recites embodiments for “attribute information” involving ‘the DBW function, the SBW function, the autopilot function, the joystick function, and the remote key function’” or embodiments involving “a function name, specification information, and version information (Ver)”.
In Sethi, following receipt of data (as per 302) including diagnostic codes from the on-board diagnostic system (¶23), the system identifies required repairs based on the received diagnostic codes (as per 304) with reference to a database (214) (Figs. 2-3; ¶22, 38-39, 67).  According to Sethi, diagnostic codes “can identify one or more diagnostic trouble codes that correlate to malfunctioning or failing components or systems” (¶3) and “a diagnostic code can indicate that the transmission system of the [vehicle] 106 is not functioning properly and therefore may require repair” (¶22).
Comparing the teachings of Sethi the claim language, Sethi discloses “an attribute information acquisition process to search an attribute database that stores, with respect to equipment that is able to be fitted to the hull, attribute information including information on functions to be realized by an equipment or a combination of a plurality of equipment based on information collected by the equipment information collection process, and acquire attribute information on the equipment fitted to the hull” in that, as discussed above, the diagnostic code received via the on-board diagnostic system and interpreted by data stored in the database describes functionality of equipment on the vehicle.  As discussed above, “attribute information” as claimed includes embodiments involving “showing a function that is realized by one or a plurality of equipment” and embodiments for the diagnostic codes as per Sethi describe functionality of specified equipment.
As such, Sethi discloses all limitations in the claim language at issue.  Accordingly, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “The identification of equipment that needs to be repaired in Sethi does not include, for example, searching a database that stores attribute information with respect to equipment that is able to be provided on the automobile” (page 8 of Amendment).  However, no claim recites “searching a database that stores attribute information with respect to equipment that is able to be provided on the automobile”.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “the identification of equipment that needs to be serviced or repaired in Sethi does not include information regarding the functions to be realized or achieved by the equipment provided on the automobile” (page 8 of Amendment).  However, no claim recites “information regarding the functions to be realized or achieved by the equipment provided on the automobile”.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “identifying the required repairs of Sethi does not identify the functions that are realized or achieved by the equipment that is malfunctioning on the automobile 106 of Sethi” (page 8 of Amendment).  However, no claim recites “functions that are realized or achieved by the equipment that is malfunctioning on the automobile”.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that rejections under 35 USC 103 would be inappropriate because “one having ordinary skill in the art at the time of Applicant's invention would not have had any reason or motivation to modify the embodiments or features of Sethi to include all of the features recited in Applicant's claim 1 because there would have been no reason or motivation to explain why providing such an arrangement would have been beneficial or otherwise desirable” (page 9 of Amendment).  However, no rejection involves modifying Sethi “to include all of the features recited in Applicant’s claim 1”.  Rather, the rejection involves modifying Sethi in view of the teachings of Okuyama.  Further, no rejection involves identifying a motivation for modifying Sethi “to include all of the features recited in Applicant’s claim 1”.  Rather, the rejection involves modifying Sethi in view of the teachings of Okuyama for reasons set forth in in Okuyama.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that rejections under 35 USC 103 would be inappropriate because “In fact, as discussed above, such a modification would clearly not have been obvious to one of ordinary skill in the art because the objective of the invention of Sethi is not to identify all of the equipment connected to the on-board diagnostic system, but only that equipment which is malfunctioning” (page 9 of Amendment).  However, no rejection involves assertions regarding “the objective of the invention of Sethi”.  Further, Applicant does not provide evidence in support of Applicant’s assertion identifying an “objective” of Sethi.  Even if Applicant had provided such evidence, Applicant does not explain why the “objective” would need to individually disclose all limitations in the claim language.  Accordingly, Applicant’s assertion is not relevant to the rejection of any claim, Applicant’s assertion amounts to attorney argument unsupported by evidence, and Applicant’s assertion is not connected to the propriety of the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that rejections under 35 USC 103 would be inappropriate because “’[R]ejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness’” (page 9 of Amendment).  However, no rejection involves a mere conclusory statement.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cherrington (US Patent No. 5,717,595) and Remmers (US Pub. No. 2015/0057854) disclose vehicle data systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664